The State of TexasAppellee




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 7, 2014

                                    No. 04-12-00819-CR

                                    Rafael Reyes SMITH,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                 From the 186th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011CR7442
                       Honorable Maria Teresa Herr, Judge Presiding


                                       ORDER

Sitting:      Catherine Stone, Chief Justice
              Karen Angelini, Justice
              Sandee Bryan Marion, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice

      The Court has considered the Appellant’s Motion for Rehearing En Banc, and the motion
is DENIED.

                                                    _________________________________
                                                    Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of February, 2014.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court